United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE NAVY, TRIDENT
REFIT FACILITY, Kings Bay, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1652
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2008 appellant timely appealed the May 8, 2008 merit decision of the Office
of Workers’ Compensation Programs, which suspended his compensation benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly suspended appellant’s wage-loss compensation
effective May 11, 2008.
FACTUAL HISTORY
Appellant, a 57-year-old former rigger, has an accepted claim for cervical sprain and
aggravation of degenerative disc disease of the cervical spine, which arose on
November 17, 1999. The Office placed him on the periodic compensation rolls effective
January 2, 2000. On July 25, 2005 appellant returned to work as a modified materials handler.

The Office subsequently adjusted his wage-loss compensation to reflect his actual earnings as a
modified materials handler.1
On April 3, 2008 the Office sent appellant an income and employment disclosure
(EN1032) form. The accompanying instructions advised him to “completely answer all
questions and return [the] statement within 30 days of the date of [the] letter.” The Office
advised appellant that, if he failed to comply, his benefits would be suspended in accordance
with 20 C.F.R. § 10.528. The record does not establish that appellant responded to the requested
information within the allotted time frame.
In a decision dated May 8, 2008, the Office suspended appellant’s wage-loss
compensation effective May 11, 2008 because of his failure to respond to the April 3, 2008
request to submit a Form EN1032. Appellant was advised that his compensation benefits would
be restored retroactively to the date of suspension once he submitted the requested information.
LEGAL PRECEDENT
The Office periodically requires each employee who is receiving compensation benefits
to complete an affidavit as to any work, or activity indicating an ability to work, which the
employee has performed for the prior 15 months.2 If an employee who is required to file such a
report fails to do so within 30 days of the date of the request, his or her right to compensation for
wage loss under 5 U.S.C. §§ 8105 or 8106 is suspended until the Office receives the requested
report.3 Upon receipt of the report, the Office will reinstate compensation retroactive to the date
of suspension if the employee remains entitled to compensation.4
ANALYSIS
On April 3, 2008 the Office advised appellant that he had 30 days within which to submit
material information pertaining to his receipt of compensation benefits on an EN1032 form. It
mailed the request to appellant’s address of record, which was the same address where appellant
received similar requests in 2006 and 2007. Appellant responded to both of those prior requests
in a timely manner. In its April 3, 2008 correspondence, the Office properly advised him of the
consequences for failing to timely submit Form EN1032. Appellant did not respond.
Accordingly, the Office properly suspended his wage-loss compensation effective
May 11, 2008.5

1

Appellant’s four-week compensation payment was reduced to $182.00 effective August 7, 2005.

2

20 C.F.R. § 10.528 (2008).

3

Id.

4

Id.

5

20 C.F.R. § 10.528 (2008); see Lucille A. Pettaway, 55 ECAB 228, 231 (2004).

2

CONCLUSION
The Board finds that the Office properly suspended appellant’s wage-loss compensation
effective May 11, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

